Title: To George Washington from George Lux, 29 October 1782
From: Lux, George
To: Washington, George


                  
                     Sir
                     Baltimore 29 October 1782
                  
                  I am now emboldened to pay my Compts to Your Excy in discharging a duty of common humanity—Mr Jesse Bussy Junr of this County went out in the Matilda of this Port, which Vessel is taken & Mr Bussey has lost his Leg—he is a fine Young Fellow, his Father a firm Friend of American Independence & a Magistrate of this County, & all his Connexions are firm Whigs & worthy Men—An Uncle of this unfortunate Gentleman, Capn Bennet Bussey has obtained a permit from our Executive to go to N. York to try to get his nephew out & I must beg leave to implore & request your Excy’s humane interposition, as far as is consistent, in effecting Mr Bussey’s exchange.
                  Assoon as I heard of this young Gentleman’s misfortune, I took the liberty of offering to his Father every assistance in my power by writing to your Excy & trust, that I may be believed, when vouching for Characters I am acquainted with—Capn Bennet Bussey, the Bearer of this has hitherto belonged to the Army & the Field Officers of his Regt spoke extremely well of him.
                  I had the misfortune of losing my only Child some weeks ago & Mr Harrison died last week after a short illness—Please to present my most respectful Compts to Genl Gates & St Clair & I shall be additionally obliged, if your Excy will do me the Honor of remembering me in the warmest terms to the Count de Gustine, who, during the time he was quartered at Chatsworth, conducted himself with such honor & propriety as to attach my Mother Mrs Lux & myself warmly to him by every tie of gratitude.  I have the honor to subscribe myself with the utmost esteem & respect for the repeated civilities with which you have honoured me Yr Excy’s Obliged Hume Servt
                  
                     Geo. Lux
                     
                  
               